Citation Nr: 1007465	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-09 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from September 1963 to 
November 1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.
 

FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss was initially 
demonstrated years after service, and has not been shown by 
the evidence of record to be causally related to the 
appellant's active service.

2.  The medical evidence of record fails to establish that 
left ear tinnitus, initially clinically demonstrated years 
after service, is etiologically related to service.

3.  There is no medical evidence of record that the appellant 
has right ear tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1154, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for bilateral 
hearing loss disability and tinnitus.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in March 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187; Dingess/Hartman at 490.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant 
with an examination in accordance with the duty to assist, 
the examination must be adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  The probative value of a medical 
opinion is derived from a factually accurate, fully 
articulated, and soundly reasoned opinion.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a May 2007 audiological 
examination to obtain an opinion as to whether any hearing 
loss or tinnitus found in the examination was the result of 
in-service acoustic trauma.  This opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant.  The examiner obtained an 
accurate history and listened to the appellant's assertions.  
The claims file was reviewed.  The examiner laid a factual 
foundation for the conclusions that were reached.  Therefore, 
the Board finds the examination is adequate.  See Nieves-
Rodriguez, supra.  

In a January 2010 Informal Hearing Presentation, the 
appellant's representative asserted that the May 2007 VA 
audiological evaluation report did not provide a full and 
complete report of all aspects of the claimed conditions, as 
required by VA Training Letter No. 09-05.  The VA Training 
Letter requires that if intermittent tinnitus is diagnosed, 
the audiologist must indicate the frequency and duration of 
tinnitus episodes.  Although the May 2007 VA examiner did not 
note the frequency and duration of the appellant's tinnitus, 
as noted below, the Board has found that the appellant has a 
left ear tinnitus disability for VA purposes.  The VA 
Training Letter also requires a VA audiologist to fully 
describe the functional effects caused by a hearing 
disability in the final report.  See Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007).  The examiner noted that the 
appellant has the most difficulty hearing people in 
conversation.  Although the examiner did not fully describe 
the functional effect of the appellant's hearing loss on his 
daily life, the Board finds no prejudice results to the 
appellant.  In this regard, the Board notes that the Court's 
rationale in requiring an examiner to consider the functional 
effects of a appellant's hearing loss disability involves the 
potential application of 38 C.F.R. § 3.321(b) in considering 
whether referral for an extra-schedular rating is warranted. 
As the Board finds, in the decision below, that service 
connection is not warranted in the present case, no rating 
will be assigned, and there is no potential for application 
of 38 C.F.R. § 3.321(b).  Similarly, information regarding 
the frequency and duration of the appellant's tinnitus has no 
potential for application.  Thus, the Board finds that 
examination is adequate for purposes of the appellant's 
service connection claims.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  Service Connection

The appellant contends that he has bilateral hearing loss and 
tinnitus as a result of in-service exposure to hazardous 
noise.  For the reasons that follow, the Board concludes that 
service connection is not warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The appellant asserts that his bilateral hearing loss and 
tinnitus were caused by his exposure to loud noise while on 
active duty.  In his January 2007 claim, the appellant 
asserted that he was exposed to high levels of noise while 
working on the flight deck of an aircraft carrier.

The appellant was evaluated in a VA audiological evaluation 
in May 2007.  In the evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
40
35
LEFT
30
30
50
50
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.  
The May 2007 VA examiner found that the appellant had mild to 
moderate sensorineural hearing loss in the right ear and 
normal to moderate sensorineural hearing loss in the left 
ear.  Pursuant to the standard set forth in 38 C.F.R. 
§ 3.385, the record establishes that the appellant has a 
current bilateral hearing loss disability for VA purposes.  
The VA examiner also reported that the appellant experiences 
intermittent left ear "ringing" tinnitus.   Therefore, the 
Board finds that the first element of a service connection 
claim, that of a current disability, has been met for the 
hearing loss and left ear tinnitus claims.  There is, 
however, no evidence that the appellant has right ear 
tinnitus, nor has the appellant specifically asserted that he 
has tinnitus in his right ear.

In evaluating the second element of service connection, that 
of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. 
§ 3.303(a) provide that due consideration shall be given to 
the places, types, and circumstances of a veteran's service 
as shown by his service record, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  The appellant has 
asserted that as a deck hand on an aircraft carrier, he was 
exposed to high levels of noise.  In a September 2007 notice 
of disagreement, the appellant stated that he would be on the 
weather decks during flight operations and near the ship guns 
during general quarters.  The appellant's Form DD 214 
indicates he served as an aviation boatswain's mate on an 
aircraft carrier.  Based on this history, the Board finds the 
appellant was likely exposed to loud noise in-service.  
However, for service connection to be granted, medical 
evidence must show that the appellant has a current chronic 
disability that is medically attributed to service.   

The appellant's service treatment records fail to show any 
complaints or findings indicative of hearing loss or 
tinnitus.  The appellant underwent a hearing examination in 
September 1963 before induction into service.  In the 
evaluation, pure tone thresholds, in decibels, converted from 
American Standards Associates (ASA) units to reflect the 
current International Standards Organization (ISO) and 
American National Standards Institute (ANSI) standard, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
20
15
15
15
15

The appellant also had a whispered voice examination for 
enlistment in service in April 1962.  The examination report 
revealed normal hearing acuity of 15/15, bilaterally.  As 
noted in Hensley, audiometric findings above 20 decibels at a 
relevant Hertz level indicate some form of hearing loss.  In 
general, if bilateral hearing loss is demonstrated on 
examination for induction into service, the presumption of 
soundness on induction will not attach for bilateral hearing 
loss.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).  As the appellant's bilateral hearing threshold was 
not shown to exceed 20 decibels at his induction into service 
examination, the Board finds the presumption of soundness on 
induction attaches for bilateral hearing loss.

The appellant's service treatment records are entirely 
negative for any complaint, treatment, or diagnosis of 
hearing loss or tinnitus.  The appellant's service treatment 
records do not include an examination report at the time of 
the appellant's separation from service.  After service, the 
first record of hearing loss and tinnitus in the claims 
folder is the appellant's January 2007 service connection 
claim.  The claims folder contains VA treatment records from 
May 2006 to July 2006 and from September 2006 to January 
2008.  However, the VA treatment records do not indicate the 
appellant was diagnosed with hearing loss or tinnitus before 
the May 2007 VA audiological evaluation.  

In his January 2007 claim and the May 2007 VA audiological 
evaluation report, the appellant reported that the onset of 
his hearing loss was in service, and it had gradually gotten 
worse over the years.  He stated that the onset of tinnitus 
was unclear, but it most likely began during military 
service.  The appellant is competent to comment on his 
symptoms, but not the cause.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant may also 
report whether his symptoms have been continuous since 
service.  Although the appellant has expressed continuity of 
symptomatology since service, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Here, the appellant has not submitted any 
evidence indicating he was treated for or complained of 
hearing loss or tinnitus prior to the January 2007 claim. 

In the May 2007 VA audiological evaluation report, the VA 
examiner opined that the appellant's hearing loss and left 
ear tinnitus were not at least as likely as not connected to 
his service.  In the rationale, the VA examiner noted that 
the appellant had very limited noise exposure in service and 
he had admitted to having more extensive occupational and 
recreational noise exposure.  The VA examiner also reported 
that the appellant's hearing loss was very slight and not 
necessarily consistent with the configuration of a noise-
induced hearing loss.  The May 2007 VA audiological 
evaluation report noted that the appellant worked in a metal 
plant around heavy machinery from 2003-2005 without hearing 
protection.  Recreationally, the appellant reported working 
on and driving race cars without hearing protection.  The VA 
examiner's opinion was based on his review of the appellant's 
claim folder and the appellant's report of his history.  The 
Board finds the VA examiner's opinion to be highly probative.  
The VA examiner provided a thorough rationale for the opinion 
and it was based on a review of the claims folder, service 
treatment records, and an audiological evaluation.  As an 
audiologist, the VA examiner was also highly qualified to 
provide an opinion.

The appellant has expressed a belief that he has bilateral 
hearing loss and tinnitus that is causally related to active 
service, and that such hearing loss and tinnitus should be 
service-connected.  The Board notes that the appellant can 
attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service and witnessing 
events.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Although the appellant is competent to testify as to 
his in-service experiences and symptoms, where the 
determinative issue involves a question of medicine or 
science, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
appellant has not been shown to possess the requisite skills 
necessary to be capable of making medical conclusions.  Thus, 
the appellant's statements regarding the etiology of his 
hearing loss and tinnitus are less probative than the May 
2007 VA audiological evaluation report.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board finds that a preponderance of the evidence is 
against a grant of service connection for bilateral hearing 
loss and tinnitus.  The evidence does not support a finding 
that there was a nexus between the appellant's current 
hearing loss and left ear tinnitus and his exposure to loud 
noise in service.  The appellant's service treatment records 
do not indicate the appellant had symptoms of hearing loss or 
tinnitus during service.  In addition, there is no 
documentation of tinnitus or hearing loss in the record until 
the appellant's January 2007 claim and the May 2007 VA 
audiological evaluation report.  The Board has considered the 
appellant's statements in the May 2007 VA audiological 
evaluation that he has had hearing loss, and "most likely" 
tinnitus, since service.  The appellant is competent to 
report continuity of symptomatology since service.  However, 
there is no evidence the appellant had complained of hearing 
loss or tinnitus prior to his January 2007 claim for 
benefits.  Significantly, although the appellant's VA 
treatment records from May 2006 to January 2008 indicate he 
was treated for several medical conditions, the records do 
not contain any references to hearing loss or tinnitus.  The 
Board notes that a March 2007 letter from VA to the appellant 
advised him to submit evidence showing that bilateral hearing 
loss and tinnitus existed from military service to the 
present time.  The appellant and his representative have had 
ample opportunity to submit evidence, but the record does not 
reflect that any such evidence has been submitted to VA, 
other than the appellant's own statements.  Consequently, the 
Board finds the appellant's statements as to continuity of 
symptomatology beginning in service are less than credible, 
when considered in conjunction with the record as a whole.  
In this regard, while the Board acknowledges that the absence 
of any corroborating medical evidence supporting his 
assertions, in and of itself, does not render his statements 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).

Thus, Board finds the May 2007 VA audiological evaluation 
report, which found the appellant's hearing loss and tinnitus 
was not at least as likely as not related to service, to be 
more probative than the appellant's statements.  The May 2007 
VA audiological evaluation report, the appellant's reported 
exposure to occupational and recreational noise, and the 
absence of documentation of hearing loss or tinnitus in the 
appellant's VA treatment records and service treatment 
records, do not support a finding that the appellant's 
bilateral hearing loss and left ear tinnitus were caused by 
exposure to hazardous noise in service.   

The Board has also considered whether presumptive service 
connection for chronic disease is warranted for hearing loss 
or tinnitus.  Hearing loss and tinnitus, as organic diseases 
of the nervous system, will be presumed to have been incurred 
or aggravated in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the 
contrary.  In order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  The evidence of record does not 
establish any clinical manifestations of bilateral hearing 
loss or tinnitus within the applicable time period.  
Inasmuch, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

In sum, the Board finds that the evidence is sufficient to 
establish that the appellant was exposed to loud noise in 
service.  Further, according to the findings of the May 2007 
VA audiological evaluation report, the appellant has current 
bilateral hearing loss and left ear tinnitus disabilities for 
VA purposes.  However, the Board finds the evidence does not 
support a finding that the appellant's bilateral hearing loss 
or tinnitus was caused by his service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In addition, there is no 
evidence indicating the appellant has been diagnosed with 
right ear tinnitus.  Accordingly, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims for service connection for bilateral hearing loss 
disability and tinnitus, on a direct-incurrence basis, 
including on presumptive grounds.  Consequently, the benefit-
of-the-doubt rule is not applicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


